 



Exhibit 10.5
Option No. 2007-___
NEUTRON ENTERPRISES, INC.
FORM OF NONQUALIFIED
STOCK OPTION AGREEMENT
UNDER THE
NEUTRON ENTERPRISES, INC.
2007 STOCK INCENTIVE PLAN
This Agreement is made as of the date set forth on Schedule A hereto (the “Grant
Date”) by and between Neutron Enterprises, Inc. (the “Company”), and the person
named on Schedule A hereto (the “Optionee”).
WHEREAS, Optionee is a valuable employee of the Company, which for this purpose
includes all subsidiaries of the Company, and whereas the Company considers it
desirable and in its best interest that Optionee be given an inducement to
acquire a proprietary interest in the Company and an incentive to advance the
interests of the Company by granting the Optionee an option to purchase shares
of common stock of the Company (the “Common Stock”); and
WHEREAS, to cover the granting of such Options, the Company has adopted the
Neutron Enterprises, Inc. 2007 Stock Incentive Plan (the “Plan”).
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
that as of the Grant Date, the Company hereby grants Optionee an option (the
“Option”) to purchase from it, upon the terms and conditions set forth in this
Agreement and the Plan, that number of shares of the authorized and unissued
Common Stock of the Company as is set forth on Schedule A hereto.
1. Terms of Stock Option. The Option to purchase Common Stock granted hereby is
subject to the terms, conditions, and covenants set forth in the Plan as well as
the following:

  (a)  
The Optionee has been provided with, reviewed and fully understood, the terms,
conditions and covenants, of the Plan;
    (b)  
This Option is granted under, and subject in its entirety to, the terms of the
Plan;
    (c)  
The per share exercise price for the shares subject to this Option is set forth
on Schedule A hereto;
    (d)  
This Option shall vest in accordance with the vesting schedule set forth on
Schedule A hereto, subject to whatever other limitations are set forth within
the Plan or contained in this Agreement;

 

 



--------------------------------------------------------------------------------



 



  (e)  
No portion of this Option may be exercised more than five (5) years from the
Grant Date; and
    (f)  
This Option shall be subject to the restrictions on transferability set forth
within the Plan.

2. Payment of Exercise Price. The Option may be exercised, in part or in whole,
only by written request to the Company accompanied by payment of the exercise
price in full either: (i) in cash for the shares with respect to which it is
exercised; (ii) if the shares underlying the option are registered under the
Securities Act, by delivering to the Company a notice of exercise with an
irrevocable and unconditional direction to a creditworthy broker-dealer
registered under the Securities Exchange Act of 1934, as amended, to sell a
sufficient portion of the shares and deliver the sale proceeds directly to the
Company to pay the exercise price; (iii) by delivering previously owned shares
of Common Stock or a combination of shares and cash having an aggregate Fair
Market Value (as defined in the Plan) equal to the exercise price of the shares
being purchased; provided, however, that shares of Common Stock delivered by the
Optionee may be accepted as full or partial payment of the exercise price for
any exercise of the Option hereunder only if the shares have been held by the
Optionee for at least six (6) months, are not subject to any repurchase, vesting
or similar right, and such method of payment is then permitted by law; (iv) by
reducing the number of shares of Common Stock otherwise issuable under the
Option to the Optionee upon the exercise of the Option by a number of shares of
Common Stock having a Fair Market Value (as defined in the Plan) equal to the
aggregated exercise price; provided, however, that such method of payment is
then permitted under applicable law; (v) to the extent permitted by applicable
law, by: (A) delivery of a promissory note of the Optionee to the Company on
terms determined by the Board, or (B) payment of such other lawful consideration
as the Board may determine; or (vi) by any combination of the above permitted
forms of payment.
3. Miscellaneous.

  (a)  
This Agreement is binding upon the parties hereto and their respective heirs,
personal representatives, successors and assigns.
    (b)  
This Agreement will be governed and interpreted in accordance with the laws of
the State of Nevada, and may be executed in more than one counterpart, each of
which shall constitute an original document.
    (c)  
No alterations, amendments, changes or additions to this agreement will be
binding upon either the Company or Optionee unless reduced to writing and signed
by both parties.
    (d)  
Capitalized terms used within this Agreement unless otherwise defined, shall
have the meaning ascribed thereto in the Plan.
    (e)  
Nothing contained herein shall be construed as a guarantee of continued
employment of Optionee for any specific duration of time.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this option to be executed by its
duly authorized officer.

              NEUTRON ENTERPRISES, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 

3



--------------------------------------------------------------------------------



 



OPTIONEE’S ACKNOWLEDGEMENT
The undersigned hereby acknowledges receipt of the foregoing option and a copy
of the Company’s 2007 Stock Incentive Plan.

              OPTIONEE:
 
             
 
       
 
  Address:    
 
       
 
       
 
       

 

4



--------------------------------------------------------------------------------



 



Schedule A

1.  
Optionee:                               
  2.  
Grant Date: October 15, 2007
  3.  
Number of Shares of Common Stock covered by the Option:                     
  4.  
Exercise Price: $0.65
  5.  
The Option shall vest in accordance with the following schedule:

  (a)  
General Vesting Provisions:
    (i)  
Options to purchase  _____  shares shall vest on April 15, 2009 (the “First
Vesting Date”) provided Optionee remains continuously employed by the Company
from the Grant Date through the First Vesting Date; and if Optionee shall not
remain continuously employed by the Company through the First Vesting Date,
Optionee shall forfeit upon such termination of service, the right to vest in
all of the Options granted under this Agreement; and
    (ii)  
thereafter, on October 15, 2009 (the “Second Vesting Date”), Options to purchase
 _____  shares shall vest provided Optionee remains continuously employed by the
Company from the Grant Date through the Second Vesting Date; and if a
termination of service occurs prior to the Second Vesting Date, all of the
unvested Options as of the date such termination of service shall no longer
continue to vest after such termination of service, and thereafter Optionee
shall forfeit any and all rights to any unvested Options.
    (b)  
Other:
    (i)  
upon whatever earlier dates as are permitted by the Company in its sole
discretion; or
    (ii)  
as otherwise provided for, and in accordance with, the terms and provisions of
the Plan.

6.  
Once a termination of employment or other service to the Company occurs, all
Options to which Optionee is then entitled to exercise may only be exercised, if
at all, in accordance with, and subject to, the terms and provisions of the
Plan, unless otherwise provided for in this Option Agreement.

 

5